DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see p. 6, filed 18 November 2021, with respect to the abstract have been fully considered and are persuasive.  The objection of 19 August 2021 has been withdrawn.
Applicant's arguments regarding the prior art rejections of claims 1 and 6, filed 18 Nov. 2021, have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 'aims to eliminate such a source of dizziness') are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner notes that the BLUM reference teaches a carrier which is ridden by passengers to whom are displayed augmented reality graphics, whereas the SCOTT reference teaches the adjustment of perspective for displayed images based on gazing orientation. The Examiner further notes that in the case of augmented/mixed reality graphics, there is left at least some semblance of real-world perspective to allow the viewer to retain a sense of his/her surroundings and orientation.
motion simulator’; the Examiner further notes that this limitation is not merely limited to a narrow interpretation wherein a ‘carrier’ exhibits no traversing motion whatsoever. In other words, the ride vehicle(s) that traverse a track as disclosed by BLUM constitute a ‘motion simulator’ in the sense that movement through an alternative and/or fictitious scene/environment is enabled using augmented/virtual reality techniques as further disclosed by BLUM. The Examiner respectfully disagrees that the BLUM reference is not combinable with the primary SCOTT reference, see further explanation in the rejection(s) provided in the Office action below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Scott, II et al. (U.S. PG-PUB 2020/0174559, 'SCOTT') in view of Blum et al. (U.S. PG-PUB 2016/0048203, 'BLUM').
Regarding claim 1 and claim 6, SCOTT discloses a method and a system for generating a projection video for a user  (SCOTT; FIG. 4; ¶ 0065; “… user device 402 … presents a video (e.g., … immersive [VR] video, etc.) to a user via a display device such as … wearable head gear, in which the video is generated and/or transmitted [‘communicating’] by video processing system 404 [‘computer device’] (e.g., via video presentation component 407).”) and including a processor (SCOTT; FIG. 3, element 302; ¶ 0053; “Computer system 300 includes … processor 302.”) that is configured to: 
 15 (SCOTT; FIGS. 4, 6; ¶ 0074; “At block 604, a [user’s] gaze point … is … tracked as the user views … frames of the video (e.g., via eye gaze tracking … 410).”) 
obtain to-be-presented image data in a specific environment according to the estimated eyesight direction (SCOTT; FIG. 6; ¶ 0074; “At block 606, the orientation of the video is changed in response to a determination that the monitored gaze point of the user is different from a predetermined target gaze point (e.g., via video reorientation component 412, machine learning component 416, feedback component 416, etc.), in which the changing of the orientation includes repositioning the target gaze point of the video to the monitored gaze point of the user. … the orientation of the video is changed during the presentation of the video to the user.”) ; and 
transmit the to-be-presented image data to said 20display device (SCOTT; FIG. 3; ¶ 0053; “Computer system 300 … includes a display interface 306 that forwards graphics [‘transmit the … image data’] … from communication infrastructure 304 … for display on a display unit 308.”); 
wherein said display device is configured to generate and present a series of images to the user  based on the to-be-presented image data, the series of image composing a projection video that constitutes a part 25of a simulated environment reflecting the specific environment (SCOTT; FIG. 4; ¶ 0067; “… video processing system 404 is a cognitive-based tool that is able to alter video-watching experiences of users in real time using a video reorientation technique that assists in emphasizing to users what to watch in a given standard or immersive VR video [‘simulated environment’] at a given point in time. … video processing system 404 … presents a video to a user …, monitors a gaze point of the user within the video as the user views … frames of video (e.g., via eye gaze tracking component 410), and then changes the orientation of the video in response to a determination that the monitored gaze point of the user is different from a predetermined target gaze point (e.g., machine learned target gaze point, user defined target gaze point, machine learned important object within the video, user defined important object within the video, etc.). … the video comprises an immersive VR video, panoramic video …”).



SCOTT does not explicitly disclose a carrier simulating movement of a vehicle, or while the carrier is disposed on a motion simulator and is in motion, determining a current state of the carrier, nor does SCOTT disclose obtaining to-be-presented image data in a specific environment according to the current state of the carrier, nor does SCOTT disclose the user wearing the display device all of BLUM discloses (BLUM; ¶ 0016; “… the computer graphics generation system may render the AR/VR graphical images to the electronic goggles based on … the position or location of a ride passenger vehicle [‘carrier’] along the tracks of a rollercoaster during a cycle of a thrill ride, a predetermined distance traveled by the passenger ride vehicle during a cycle of the thrill ride, or after a predetermined lapse of time in the cycle of the thrill ride. … by using the electronic goggles and the graphics generation system to create an AR …, a VR …, or mixed reality experience, the electronic goggles and the computer graphics generation system may enhance the thrill factor of the thrill ride, and, by extension, may enhance the experience of the ride passengers as they ride the thrill ride [‘motion simulator’].” ¶ 0020; “… the electronic goggles 34 [are] wearable electronic devices that … create an AR experience [or] a VR … experience to enhance the thrill factor of the thrill ride 12, and, by extension, the experience of the ride passengers … while on the thrill ride 12. … the electronic goggles 34” ¶ 0030; “… the graphics generation system 32 … generates the AR/VR graphical images 45 at a time in which the passenger ride vehicle 20 [‘carrier’] crosses at a predetermined point along the tracks 18. Thus, … the graphics generation system 32 may use the received position data, point of view data, motion data along with GPS data or geographical informational systems (GIS) data [‘current state of the carrier’] to derive an illumination map of … the thrill ride 12 and tracks 18, as well as the immediate environment surrounding the thrill ride 12 for the entire cycle of the thrill ride 12. The graphics generation system 32 may then use the map to introduce the AR/VR graphical images 45 at certain predetermined points (e.g., points based on location, distance, or time) as the passenger ride vehicle 24 traverses the tracks 18 [‘while the carrier is in motion’]. … the video … data captured via the cameras [is] used … to determine the points of location of the ride vehicle 20 and when to introduce the AR/VR graphical images 45 [‘obtaining to-be-presented image data in a specific environment according to the current state of the carrier’]. … the graphics generation system 32 may perform … geometric recognition algorithms (e.g., shape or object recognition) or photometric recognition algorithms (e.g., face recognition or specific object recognition) to determine the position or location of the ride vehicle 20 as well as the viewing position of the ride passengers …” ¶ 0041; “… graphics generation system 32 … renders the AR/VR graphical images to the electronic goggles based on … the position or location of the passenger ride vehicle along the tracks [‘simulating movement of a vehicle’] at any given time during a cycle of the thrill ride, a predetermined distance traveled by the passenger ride vehicle during a cycle of the thrill ride …”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method and the system for generating a projection video for a user on a carrier simulating movement of a vehicle of SCOTT with the carrier simulating movement of a vehicle, the disclosure that while the carrier is disposed on a motion simulator and is in motion, determining a current state of the carrier, and the obtaining to-be-presented image data in a specific environment according to the current state of the carrier of BLUM. The motivation for this modification could have been enhancing the thrill factor for the ride passengers of the thrill ride instead of having a physical view of only the actual environment of the thrill ride, which is accomplished by providing the ride passengers with an augmented reality (AR) experience or a virtual reality (VR) experience as the ride vehicle traverses the physical environment of the thrill ride.
Regarding claim 2 and claim 7, SCOTT-BLUM disclose the method of Claim 1 and the system of Claim 6, wherein said display device includes an orientation detector, and said processor of said computer device is configured to determine the estimated eyesight direction of the user by:  5
obtaining orientation data from said orientation detector of said display device worn by the user (BLUM; ¶ 0020; “… the electronic goggles 34 [are] wearable electronic devices that … create an AR experience [or] a VR … experience to enhance the thrill factor of the thrill ride 12, and, by extension, the experience of the ride passengers … while on the thrill ride 12. … the electronic goggles 34 [‘display device worn by the user’] … include a number of orientation and position sensors (e.g., accelerometers, magnetometers, gyroscopes [‘orientation detector’], Global Positioning System [GPS] receivers) that … track the position, orientation [‘obtaining orientation data’], and motion of the ride passengers … during a cycle of the thrill ride 12.”); and 
calculating the estimated eyesight direction based on the orientation data (BLUM; ¶ 0025; “… computer graphics generation system 32, which … includes … processor 46 … and a memory 47, may process the real-time video data … and orientation and position data and/or point of view data received from the electronic goggles 34 or the monitoring system 33. … computer graphics generation system 32 … uses this data to generate a frame of reference to register the real-time video data with the generated real-world images 44 and the AR/VR graphical images 45. … using the frame of reference generated based on the orientation data, position data, point of view data, motion tracking data, … graphics generation system 32 … renders a view of the real-world images 44 that is [spatiotemporally] commensurate with what the respective ride passengers … would perceive if not wearing the electronic goggles 34. The graphics generation system 32 … constantly updates (e.g., in real-time) the rendering of the real-world images to reflect change in respective orientation, position, and/or motion of the respective … ride passengers …”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method of Claim 1 and the system of Claim 6 of SCOTT-BLUM with the obtaining orientation data from said orientation detector of said display device worn by the user and the calculating the estimated eyesight direction based on the orientation data of BLUM. The motivation for this modification could have been to achieve a personalized, spatiotemporal alignment of virtual graphics that are correlated to a physical environment and/or physical locomotion to enhance the experience of a physical vehicle that is traversing through a simulated ride.
Regarding claim 3 and claim 8, SCOTT-BLUM disclose the method of Claim 2 and the system of Claim 7, wherein said processor of said computer device is configured to determine the current state of the carrier by determining a location and an orientation of the carrier as projected in the specific environment (BLUM; ¶ 0030; “… graphics generation system 32 … generates the AR/VR graphical images 45 at a time in which the passenger ride vehicle 20 [‘carrier’] crosses at a predetermined point along the tracks 18. … the graphics generation system 32 may use the received position data, point of view data, motion data along with GPS data or geographical informational systems (GIS) data [‘determining a location and an orientation of the carrier’] to derive an illumination map of … the thrill ride 12 and tracks 18 [‘determine the current state of the carrier’], as well as the immediate environment surrounding the thrill ride [‘as projected in the specific environment’] 12 for the entire cycle of the thrill ride 12.”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method of Claim 2 and the system of Claim 7 of SCOTT-BLUM with the determining the current state of the carrier by determining a location and an orientation of the carrier as projected in the specific environment of BLUM. The motivation for this modification could 
Regarding claim 4, SCOTT-BLUM disclose the method of Claim 3, the display device further 10including a processor and a data storage that stores therein an environment model (BLUM; FIG. 2; ¶ 0022; “… to support the creation of the environment 30, the electronic goggles 34 … include … a processor 35 and a memory 36. The processor 35 may be operatively coupled to the memory 36 to execute instructions for carrying out the … generating real-world images 44 merged with … AR/VR images 45 …”) that includes environment data constituting the specific environment (BLUM; FIG. 4; ¶ 0038; “The process 64 … concludes with the processor 46 transmitting (block 72) the overlaid [AR] or [VR] image data (e.g., AR/VR images 45) along with the real-world environment data (e.g., real-world images 44) to be displayed on the displays 37, 38 of the electronic goggles 34 …”), wherein: 
the step of obtaining to-be-presented image data includes the processor accessing the environment model 15to obtain a part of the environment data that corresponds with the estimated eyesight direction and the location and the orientation of the carrier as projected in the specific environment, and using the part of the environment data as the to-be-presented image data (BLUM; FIG. 2; ¶ 0030; “… graphics generation system 32 … generates the AR/VR graphical images 45 at a time in which the passenger ride vehicle 20 crosses at a predetermined point along the tracks 18. … the graphics generation system 32 may use the received position data, point of view data [‘estimated eyesight direction’], motion data along with GPS data or geographical informational systems (GIS) data to derive an illumination map of … the thrill ride 12 and tracks 18, as well as the immediate environment surrounding the thrill ride 12 [‘obtain a part of the environment data’] for the entire cycle of the thrill ride 12. The graphics generation system 32 may then use the map to introduce the AR/VR graphical images 45 [‘using the part of the environment data as the to-be-presented image data’] at certain predetermined points (e.g., points based on location, distance, or time) as the passenger ride vehicle 24 traverses the tracks 18. … the video or image data captured via the cameras 40, 42 may be used by the graphics generation system 32 to determine the points of location of the ride vehicle 20 [‘location and the orientation of the carrier’] and when to introduce the AR/VR graphical images 45. … the graphics generation system 32 may perform … geometric recognition algorithms (e.g., shape or object recognition) or photometric recognition algorithms (e.g., face recognition or specific object recognition) to determine the position or location of the ride vehicle 20 as well as the viewing position of the ride passengers”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the method of Claim 3 of SCOTT-BLUM with the various limitations of BLUM. The motivation for this modification could have been to achieve a personalized, spatiotemporal alignment of virtual graphics that are correlated to a physical environment and/or physical locomotion to enhance the experience of a physical vehicle that is traversing through a simulated ride.
Regarding claim 5, SCOTT-BLUM disclose the method of Claim 3, the display device being in communication with a computer device (BLUM; FIG. 2; ¶ 0010; “FIG. 2 is an illustration of … augmented reality (AR) or virtual reality (VR) goggles [‘display device’] and a computer graphics generation system …”), the computer device including processor and a data storage that stores therein a software program (BLUM; FIG. 2; ¶ 0022; “… to support the creation of the environment 30, the electronic goggles 34 … include … a processor 35 and a memory 36. The processor 35 may be operatively coupled to the memory 36 to execute instructions for carrying out the … generating real-world images 44 merged with … AR/VR images 45 … These instructions may be encoded in programs or code stored in a tangible non-transitory computer-readable medium, such as the memory 36 …”) and an environment model 25constituting the specific environment (BLUM; FIG. 4; ¶ 0038; “The process 64 … concludes with the processor 46 transmitting (block 72) the overlaid augmented or virtual reality image data (e.g., AR/VR images 45) along with the real-world environment data (e.g., real-world images 44) to be displayed on the displays 37, 38 of the electronic goggles 34 …”), … ([See the rejection of Claim 4 for the rationale for the rejection of the similar claim limitations recited herein.]).
Regarding claim 9, SCOTT-BLUM disclose the system of Claim 6, wherein said computer device further includes a data storage that stores therein a software program (BLUM; FIG. 2; ¶ 0022) and an environment model constituting the specific environment, and wherein said processor 20is configured to obtain the to-be-presented image data (BLUM; FIG. 4; ¶ 0038) by … ([See the rejection of Claim 4 for the rationale for the rejection of the similar claim limitations recited herein.]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613